DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communication filed on September 20, 2018. 
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claims 12 is directed to a method comprising a series of steps; claim 1, 12, and 20 are directed to a system, a terminal, and apparatus compromising a series of components. Therefore, the claims are directed to a statutory category.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes step of providing privilege information relevant to a risk requiring attention for a user. The recited step, as drafted, is process that, under its broadest reasonable interpretation, is a method of mental process (collecting and analyzing health information of a user and displaying results), but for the recitation of generic computer components. Other than reciting a “processor” and “memory” nothing in the claim elements preclude the step from practically being a mental process. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools.  In context of this claim encompass receiving, determining, and analyzing health information data. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim only recites the additional elements - using a “processor” and “memory” to perform the “analyzing” “determining”, and “providing” in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim recites additional limitation of using computer components to perform the steps in an Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Dependent claims 2 and 14 recite wherein the processor is further configured to acquire 
factor information affecting a health condition of the user, on the basis of the history information of the user, and wherein the history information of the user is relevant to at least one of the date and time and the location, and provide the privilege information relevant to the risk requiring attention for the user, on the basis of the acquired factor information. These limitations are also part of the abstract idea identified in claim 1, and Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 3 and 15 recite wherein the processor is further configured to 
calculate an evaluation value indicating an influence of the acquired factor information on the risk, for each type of risk, and specify the risk requiring attention for the user by determining a level of the risk for each type of risk, on the basis of the calculated evaluation value. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 4 and 16 recite wherein the processor is further configured to acquire 
information on a behavior of the user, and provide the privilege information relevant to the risk requiring attention for the user by using the acquired information on the behavior as the history information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 5 and 17 recite wherein the processor is further configured to specify 
the risk requiring attention for the user by reflecting respectively influence of the date and time and the location of the factor information on the risk, or influence of an Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 7 and 19 recite wherein the processor is further configured to acquire 
information on a behavior of the user, and specify the risk requiring attention for the user by reflecting each influence of at least two of the date and time and the location, and the information on the behavior of the factor information on the risk, by using the acquired information on the behavior as the factor information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent 6 recite wherein the processor is further configured to acquire information 
on a behavior of the user, and specify the risk requiring attention for the user by using the acquired information on the behavior as the factor information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent 8 recite wherein the factor information includes factor information 
depending on an area in which the user stays. These limitations offer further descriptive limitations of elements found in the dependent claims and addressed above. While Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra

Dependent 9 recite wherein the factor information includes factor information 
depending on an environment around the user. . These limitations offer further descriptive limitations of elements found in the dependent claims and addressed above. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra

Dependent 10 recite The electronic device according to claim 1, wherein the processor 
is further configured to provide the privilege information including advice information based on the history information, with respect to the risk requiring attention for the user. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent 11 recite wherein the processor is further configured to determine whether 
or not the history information of the B16user is appropriate for a specific condition determined as suitable for health on the basis of the acquired factor information provide the privilege information for applying a benefit relevant to an insurance to the user in a case where it is determined that the history information of the user is appropriate for the specific condition. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 12, 13, and 20 recite system, terminal and computer-readable storage media 
storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Lane et al (US2017/0300655), hereinafter Lane. 
Regarding Claim 1, 12, 13, and 20
Lane, as shown, discloses the following limitations:
An electronic device comprising: a memory; and a processor, wherein the processor executes a program stored in the memory to perform operations comprising: (see at least [0040].Lane discloses apparatus and methodologies for estimating or predicting the overall wellness of an individual or a group is provided, providing customizable and personalized risk assessments (risk requiring attention for a user) of various health-related condition)
providing privilege information relevant to a risk requiring attention for a user, on the basis of history information of the user, and wherein the history information of the user is relevant to at least one of date and time, and a location; (see at least [0040].Lane discloses that various types of wellness information about the individual or group may be sourced including, without limitation, physical, behavioral, social, demographic, and environmental information, whereby the information is standardized and benchmarked against data representative of relevant distribution of the general population. Some or all of the wellness  information may be sourced from at least one device operative to collect and transmit the wellness information such as, for example, mobile devices and/or wearable devices (Device being programmed to automatically receive has to track date and time, and a location) .)

Regarding Claim 2 and 14
Lane, as shown, discloses the following limitations:
The electronic device according to claim 1, wherein the processor is further configured to acquire factor information affecting a health condition of the user, on the basis of the history information of the user, and wherein the history information of the user is relevant to at least one of the date and time and the location, and provide the privilege information relevant to the risk requiring attention for the user, on the basis of the acquired factor information: (see at least [0045]. Lane discloses that the user's wellness according to specific health-related metrics (factor information affecting a health condition), as compared to a corresponding cohort of the general population. Health Subscore(s), also referred to herein as digital biomarker score(s), may be generated by the present system utilizing some or all of incoming wellness information collected including, without limitation, individualized information about, at least, the individual's age, gender, height and weight (BMI), waist circumference, physical activity, sleep patterns, smoking habits, drug and alcohol consumption, nutrition, family history, pain, stress and happiness levels, resting heart rate, exercise heart rate, heart rate variability, presence of pre-existing disease, job type, geo-location, electroencephalogram (EEG), voice data, breathing data, blood biometrics, body composition (DXA), aerobic fitness (VO2max) and other variables defined by the individual or health care provider.)

Regarding Claim 3 and 15
Lane, as shown, discloses the following limitations:
The electronic device according to claim 2, wherein the processor is further configured to calculate an evaluation value indicating an influence of the acquired factor information on the risk, for each type of risk, and specify the risk requiring attention for the user by determining a level of the risk for each type of risk, on the basis of the calculated evaluation value: (see at least [0046]. Lane discloses that VivaMe Scores may be generated by the present system utilizing some or all of the generated Health Subscores(s) to determine, at least, the user's physical or mental health or wellbeing, overall risk of physical or mental disease, and/or mortality. By way of example, the present VivaMe Scores may provide information (prediction or estimations) about, without limitation, risk of heart disease (e.g. congestive heart failure, heart attack, coronary heart disease, angina), Diabetes (e.g. adult onset, Type 2), arthritis or osteoarthritis (inflamed joints), lung disease (including asthma, chronic bronchitis, emphysema), bodily pain (e.g. lower back pain) and mortality, overall mental wellbeing (e.g. risk of depression, overall happiness), VO2max and aerobic fitness levels. As will be described, the generated Health Subscores may be processed and compared to a distribution of general population information corresponding to the user.)

Regarding Claim 4 and 16

The electronic device according to claim 1, wherein the processor is further configured to acquire information on a behavior of the user, and provide the privilege information relevant to the risk requiring attention for the user by using the acquired information on the behavior as the history information (see at least [0017][0050]. Lane discloses that the system can be used to collect wellness information about an individual or group to determine, predict or estimate wellness.  The wellness information may include, at least, one form of physical, behavioral, emotional, social, demographic, and/or environmental information about the individual or group. 
Overall wellness information (e.g. a VivaMe Score) generated by the present computer-implemented systems, as such information displayed to a user.)

Regarding Claim 5 and 17
Lane, as shown, discloses the following limitations:
The electronic device according to claim 2, wherein the processor is further configured to specify the risk requiring attention for the user by reflecting respectively influence of the date and time and the location of the factor information on the risk, or influence of an elapsed time and a location of the factor information on the risk (see at least [0011][0056]. Lane discloses that the health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness. Digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores.)

Regarding Claim 7 and 19
Lane, as shown, discloses the following limitations:
The electronic device according to claim 5, wherein the processor is further configured to acquire information on a behavior of the user, and specify the risk requiring attention for the user by reflecting each influence of at least two of the date and time and the location, and the information on the behavior of the factor information on the risk, by using the acquired information on the behavior as the factor information (see at least [0060]. Lane discloses that the present system generate both a specific Health Subscore and an overall wellness VivaMe Score, each being generated by standardizing the information and comparing the information to similar information about a corresponding distribution of the general population. Once generated, each of the Health Subscore(s) and VivaMe Scores may be processed into at least one form of output information displayed to the user, the output information being, for example, a graphical representation indicative of the Health Subscore and VivaMe Score ( risk requiring attention for the user).)

Regarding Claim 6 
Lane, as shown, discloses the following limitations:
The electronic device according to claim 2, wherein the processor is further configured to acquire information on a behavior of the user, and specify the risk requiring attention for the user by using the acquired information on the behavior as the factor information (see at least [0011][0056]. Lane discloses that the health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness. Digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores)

Regarding Claim 8 
Lane, as shown, discloses the following limitations:
The electronic device according to claim 2, wherein the factor information includes factor information depending on an area in which the user stays. (see at least [0052]. Lane discloses that the incoming wellness information may include information relating to general health-related conditions or metrics such as job type, geo-location, EEG, voice data, breathing data, blood biometrics, body composition (DXA), aerobic fitness (VO2max) and other variables defined by the individual or health care provider, etc.)

Regarding Claim 10
Lane, as shown, discloses the following limitations:
The electronic device according to claim 1, wherein the processor is further configured to provide the privilege information including advice information based on the history information, with respect to the risk requiring attention for the user. (see at least [0062]. Lane discloses that the present system may further be used to evaluate the outcomes of health and/or wellness programs, enabling the creation and optimization of health-related programs and products, insurance programs and products, and wellness support programs and products. The present system may be operative to identify and address issues.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
     nonobviousness.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable 
over Lane et al (US2017/0300655)in view of Ohnemus et a (US2020/0027181), 
hereinafter Ohnemus
Regarding Claim 9 
Lane discloses the limitations shown above. Lane fails to disclose the factor information including on an environment around the user.
Ohnemus discloses the following limitations
The electronic device according to claim 2, wherein the factor information includes factor information depending on an environment around the user. (see at least [0035][0072]. Ohnemus discloses that the present application provide both a quantitative and comprehensive view of the current state of health of an individual, and account for many health-related factors, including as determined from hereditary, familial data, pre-existing conditions, anthropomorphic, demographic, inflammatory, and metabolic data, lifestyle data, and self-assessed data. Unpredictable lifestyle and/or environmental factors change over time, as do systems and methods for treating disease. Moreover, environmental conditions such as noise, light, and air pollution, and adverse weather, for example, are impactful on a person's health.)


Regarding Claims 11
Lane discloses the limitations shown above. Lane fails to disclose the health information for applying a benefit relevant to an insurance to the user.
Ohnemus discloses the following limitations
The electronic device according to claim 2, wherein the processor is further configured to determine whether or not the history information of the user is appropriate for a specific condition determined as suitable for health on the basis of the acquired factor information provide the privilege information for applying a benefit relevant to an insurance to the user in a case where it is determined that the history information of the user is appropriate for the specific condition. (See at least [0067[0070]]. Ohnemus discloses that the present application provides for systems and methods associated with decision-making based on health risks. In particular, risk factors can be quantified in a continuous distribution and with extremely precise specificity and, thereafter, one or more cutoff values associated with classification and stratification can be defined and/or selected as a function thereof. Output values associated therewith are usable to influence third party applications, such as in connection with insurance.
 The imputation engine of the present application overcomes such shortcomings associated with various health platforms, such as in the insurance industry, by generating such missing values automatically. Benefits of the processes of the present application that are associated with assessing a user's health are significantly improved, including by reducing the number of questions that are required of participants and by speeding up the overall process.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lane et al (US2017/0300655) teaches a system that estimating or predicting the overall wellness of an individual, providing customizable and personalized risk assessments of various health-related conditions, including the costs and/or financial impacts of the various health-related conditions.
Ohnemus et al (US2020/0027181) teaches a systems and interfaces for data processing, including for modeling, simulating, and generating information associated with health of an individual. Such information can include particular factors of an individual's health, as well as a more general state of an individual's health at a given time, in the past, or in the future. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3691                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691